EXHIBIT 10.4
























Caterpillar Inc.
Directors’ Deferred Compensation
Plan
(Amended and Restated Effective as of July 1, 2018)







--------------------------------------------------------------------------------







TABLE OF CONTENTS
DIRECTORS’ DEFERRED COMPENSATION PLAN


ARTICLE I DEFINITIONS    1
1.1GENERAL    1
1.2CONSTRUCTION    1
ARTICLE II ELIGIBILITY    1
2.1ELIGIBILITY    1
ARTICLE III DEFERRALS    1
3.1DEFERRAL AGREEMENT    1
3.2TIMING OF DEFERRAL ELECTIONS    1
3.3AMOUNT OF DEFERRALS    1
ARTICLE IV VESTING    1
4.1VESTING    1
ARTICLE V INVESTMENT OF ACCOUNTS    1
5.1EQUITY DEFERRALS    1
5.2CASH DEFERRALS    1
5.3CHARGES    1
5.4COMPLIANCE WITH SECURITIES LAWS    1
5.5COMPLIANCE WITH COMPANY TRADING POLICIES AND PROCEDURES    1
ARTICLE VI DISTRIBUTIONS    1
6.1LIMITATION ON RIGHT TO RECEIVE DISTRIBUTION    1
6.2GENERAL RIGHT TO RECEIVE DISTRIBUTION    1
6.3FORM OF DISTRIBUTION    1


i



--------------------------------------------------------------------------------





6.4AMOUNT OF DISTRIBUTION    1
6.5TIMING OF DISTRIBUTION    1
6.6PAYMENT UPON DEATH    1
6.7PAYMENT UPON UNFORESEEABLE EMERGENCY    1
6.8DE MINIMIS DISTRIBUTION    1
6.9WITHHOLDING    1
6.10BAN ON ACCELERATION OF BENEFITS    1
ARTICLE VII ADMINISTRATION OF THE PLAN    1
7.1GENERAL POWERS AND DUTIES    1
ARTICLE VIII AMENDMENT    1
8.1AMENDMENT    1
8.2EFFECT OF AMENDMENT    1
8.3TERMINATION    1
ARTICLE IX GENERAL PROVISIONS    1
9.1PARTICIPANT’S RIGHTS UNSECURED    1
9.2NO GUARANTY OF BENEFITS    1
9.3SECTION 409A COMPLIANCE    1
9.4SPENDTHRIFT PROVISION    1
9.5DOMESTIC RELATIONS ORDERS    1
9.6INCAPACITY OF RECIPIENT    1
9.7SUCCESSORS    1
9.8LIMITATIONS ON LIABILITY    1
9.9OVERPAYMENTS    1






ii



--------------------------------------------------------------------------------






CATERPILLAR INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
PREAMBLE
Previously, Caterpillar Inc. (the “Company”) adopted the Caterpillar Inc.
Directors’ Deferred Compensation Plan (the “Plan”) to provide members of its
Board of Directors with an opportunity to defer the payment of compensation. The
Plan has been amended and/or restated on a number of occasions with the most
recent amendment and restatement being effective as of January 1, 2005, to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended. By execution of this document, the Company hereby further
amends and restates the Plan in its entirety, effective as of July 1, 2018, to
add a feature to permit Participants to defer certain equity compensation
payable to them.
ARTICLE 1
DEFINITIONS
1.1    General. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not begin a sentence, the word
or phrase shall generally be a term defined in this Article I, unless a clearly
different meaning is required by the context in which the word or phrase is used
or the word or phrase is defined for a limited purpose elsewhere in the Plan
document:
(a)    “Board” means the Board of Directors of the Company, or any authorized
committee of the Board.
(b)    “C+B Officer” means the Company’s Director of Compensation + Benefits.
(c)    “Cash Compensation” means Compensation paid to a Director in the form of
cash, other than Equity Awards that happen to be settled in cash.
(d)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(e)    “Company” means Caterpillar Inc. and, to the extent provided in Section
9.7 (Successors) below, any successor corporation or other entity resulting from
a merger or consolidation into or with the Company or a transfer or sale of
substantially all of the assets of the Company.
(f)    “Company Share Equivalent Account” means the hypothetical investment fund
described in Section 5.2(d) (Cash Deferrals - Special Company Share Equivalent
Account Provisions).
(g)    “Company Stock” means common stock issued by the Company.
(h)    “Compensation” means the remuneration payable from time to time to a
Director for services as a Director. Compensation shall include such
remuneration attributable to


1



--------------------------------------------------------------------------------





annual fees, fees payable for attendance at meetings and fees payable for other
services performed for or on behalf of the Company. Compensation shall not
include expense reimbursements. Compensation also shall not include gains
realized on the sale of shares, the exercise or other disposition of options or
stock appreciation rights, or similar transactions.
(i)    “Deferral Account” means the bookkeeping account maintained under the
Plan to record amounts deferred under Article III (Deferrals). The Plan
Administrator shall establish subaccounts to separately account for deferrals of
Cash Compensation and Equity Compensation.
(j)    “Deferral Agreement” means the deferral agreement(s) described in Section
3.1 (Deferral Agreement) that are entered into by a Participant pursuant to the
Plan.
(k)    “Deferrals” means the deferrals made by a Participant in accordance with
Article III (Deferrals).
(l)    “Director” means a member of the Board.
(m)    “Disability” or “Disabled” means that a Participant is determined to be
totally disabled by the Social Security Administration.
(n)    “Distribution Election Form” means the election form by which a
Participant elects the manner in which his accounts shall be distributed
pursuant to Section 6.3 (Form of Distribution).
(o)    “Effective Date” means July 1, 2018. The provisions of this amendment and
restatement relating to the deferral of equity compensation shall become
effective for Equity Compensation granted on or after January 1, 2019.
(p)    “Equity Compensation” means Compensation payable to a Director upon the
vesting of an equity-based compensation award granted to the Director under the
Company’s stockholder-approved equity compensation plan in effect from time to
time, other than a stock option or a stock appreciation right award.
(q)    “Equity Compensation Investment Account” means the investment account for
Equity Compensation deferrals described in Section 5.1(b) (Equity Deferrals –
Investment).
(r)    “Interest Fund” means the hypothetical investment fund described in
Section 5.2(c) (Cash Deferrals - Special Interest Fund Provisions).
(s)    “Investment Funds” means the Interest Fund and the Caterpillar Share
Equivalent Account.
(t)    “Key Employee” means a “key employee” as defined in Section 416(i) of the
Code without regard to Section 416(i)(5).


2



--------------------------------------------------------------------------------





(u)    “Participant” means a Director who affirmatively elects to participate in
the Plan pursuant to Section 2.1 (Eligibility).
(v)    “Plan” means the Caterpillar Inc. Directors’ Deferred Compensation Plan,
as set forth herein.
(w)    “Plan Administrator” means the C+B Officer. The Plan Administrator may
delegate his authority hereunder in his sole and absolute discretion.
(x)    “Plan Year” means the calendar year.
(y)    “Separation from Service” means separation from service as determined in
accordance with any regulations, rulings or other guidance issued by the
Department of the Treasury pursuant to Section 409A(a)(2)(A)(i) of the Code, as
it may be amended or replaced from time to time.
(z)    “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. For purposes of the Plan, an
“Unforeseeable Emergency” shall not include a Participant’s need to send his or
her child to college or a Participant’s desire to purchase a home.
(aa)    “Valuation Date” means, except as otherwise provided herein, the last
day of each month of the Plan Year.
1.2    Construction. The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary. Headings and subheadings
are for the purpose of reference only and are not to be considered in the
construction of the Plan. If any provision of the Plan is determined to be for
any reason invalid or unenforceable, the remaining provisions shall continue in
full force and effect. All of the provisions of the Plan shall be construed and
enforced according to the laws of the State of Illinois, without regard to
conflict of laws principles and shall be administered according to the laws of
such state, except as otherwise required by ERISA, the Code, or other Federal
law.
ARTICLE II
ELIGIBILITY


2.1    Eligibility. Any Director who is not an Employee of the Company or any of
its affiliates is eligible to participate in the Plan. An eligible Director
shall elect to participate in the Plan by completing a Deferral Agreement as
provided in Section 3.1 (Deferral Agreement).






3



--------------------------------------------------------------------------------





ARTICLE III
DEFERRALS
3.1    Deferral Agreement. In order to make Deferrals, a Participant must
complete a Deferral Agreement in the form prescribed by the Plan Administrator.
The Plan Administrator may require a Participant to complete separate Deferral
Agreements for Cash Compensation and Equity Compensation. The Deferral Agreement
shall be delivered to the Plan Administrator (or his designee) by the time
specified in Section 3.2 (Timing of Deferral Elections). An election made by a
Participant pursuant to a Deferral Agreement shall be irrevocable with respect
to the Plan Year covered by the election. Notwithstanding the foregoing, the
Plan Administrator may permit a Participant to revoke an election if the
Participant has experienced an Unforeseeable Emergency, but only to the extent
that revoking the election would help the Participant meet the related emergency
need.
3.2    Timing of Deferral Elections.
(a)    General Rule. Deferral Agreements shall be completed by the Director and
delivered to the Plan Administrator prior to the beginning of the Plan Year in
which the Compensation to be deferred is otherwise earned by the Director. The
Deferral Agreement will remain in effect from year-to-year until changed by the
Participant in accordance with the preceding sentence. The Plan Administrator,
in his discretion, may require an earlier time by which the election to defer
Compensation must be completed.
(b)    Initial Deferral Election. For the Plan Year in which a Director first
becomes eligible to participate in the Plan (but only if the Director has never
been eligible to participate in another “account balance plan,” other than a
separation pay plan, of the Company or an affiliate that is aggregated with the
Plan under Section 409A of the Code), the Director may elect to make Deferrals
with respect to services to be performed subsequent to the date of the election
by completing and delivering a Deferral Agreement within 30 days after the date
the Director becomes eligible to participate in the Plan.
3.3    Amount of Deferrals. Any Participant may elect to defer, pursuant to a
Deferral Agreement, the receipt of 50% to 100% (designated in whole percentages)
of the Compensation earned by the Participant by the Company in any Plan Year.
If the Plan Administrator requires separate Deferral Agreements as provided in
Section 3.1 (Deferral Agreement), the Participant may elect to defer 50% to 100%
(designated in whole percentages) of the Cash Compensation earned by the
Participant by the Company in any Plan Year and separately defer 50% to 100%
(designated in whole percentages) of the Equity Compensation earned by the
Participant by the Company in any Plan Year. The amounts deferred pursuant to
this Section 3.3 shall be allocated to the Deferral Account maintained for the
Participant.
ARTICLE IV
VESTING
4.1    Vesting. Subject to Section 9.1 (Participant’s Rights Unsecured), each
Participant shall at all times be fully vested in all amounts credited to or
allocable to his Deferral Account and


4



--------------------------------------------------------------------------------





his rights and interest therein shall not be forfeitable for any reason;
provided that any Equity Compensation deferred under the Plan shall be credited
to a Participant’s Deferral Account only if such Equity Compensation first
becomes vested in accordance with the terms of the applicable Equity
Compensation award agreement.
ARTICLE V
INVESTMENT OF ACCOUNTS
5.1    Equity Deferrals. The provisions of this Section 5.1 shall apply only to
Equity Compensation deferred by the Participant.
(a)    Adjustment of Accounts. Except as otherwise provided elsewhere in the
Plan, as of each date on which Equity Compensation subject to a Participant’s
deferral election becomes vested, the Participant’s account will be adjusted to
reflect the deferral of such Equity Compensation under Article III (Deferrals)
and the value of the Company Stock deferred in accordance with policies applied
uniformly to all Participants.
(b)    Investment. Each Participant may not direct the investment of deferrals
of Equity Compensation credited to his Plan accounts. Rather, deferrals of
Equity Compensation will be allocated to an Equity Compensation Investment
Account which shall be notionally invested in Company Stock during the deferral
period. Dividend equivalents will accrue and will be reinvested in additional
notional shares of Company Stock.
5.2    Cash Deferrals. The provisions of this Section 5.2 shall apply only to
Cash Compensation deferred by the Participant.
(a)    Adjustment of Accounts. Except as otherwise provided elsewhere in the
Plan, as of each Valuation Date, each Participant’s accounts will be adjusted to
reflect deferrals of Cash Compensation under Article III (Deferrals) and the
positive or negative rate of return on the Investment Funds selected by the
Participant pursuant to Section 5.2(b)(ii) (Cash Deferrals - Investment -
Participant Directions). The rate of return will be credited or charged in
accordance with policies applied uniformly to all Participants.
(b)    Investment.
(i)    Investment Funds. Each Participant may direct the notional investment of
deferrals of Cash Compensation credited to his Plan accounts in the Investment
Funds.
(ii)    Participant Directions. Each Participant may direct that all of the
amounts attributable to his deferral of Cash Compensation be invested in either
the Company Share Equivalent Account or Interest Fund or may direct that
fractional (percentage) increments of such accounts be invested in the Company
Share Equivalent Account and Interest Fund as he shall desire in accordance with
such procedures as may be established by the Plan Administrator.
(iii)    Changes and Intra-Fund Transfers. Participant investment directions may
be changed, and amounts may be transferred between the Investment Funds, in


5



--------------------------------------------------------------------------------





accordance with the procedures established by the Plan Administrator. The
designation will remain in effect until changed by the timely submission of a
new designation.
(iv)    Default Selection. In the absence of any designation, a Participant will
be deemed to have directed the investment of his cash accounts in the Interest
Fund.
(v)    Impact of Election. The Participant’s selection of Investment Funds shall
serve only as a measurement of the value of the Participant’s cash accounts
pursuant to Section 5.2(a) (Cash Deferrals – Adjustment of Accounts) and this
Section 5.2(b). Neither the Company nor the Plan Administrator is required to
actually invest a Participant’s accounts in accordance with the Participant’s
selections.
(vi)    Investment Performance. Accounts shall be adjusted on each Valuation
Date to reflect investment gains and losses as if the accounts were invested in
the hypothetical Investment Funds selected by the Participants in accordance
with this Section 5.2(b) and charged with any and all reasonable expenses as
provided in Section 5.3 (Charges) below. The earnings and losses determined by
the Plan Administrator in good faith and in his discretion pursuant to this
Section shall be binding and conclusive on the Participant, the Participant’s
beneficiary and all parties claiming through them.
(c)    Special Interest Fund Provisions.
(i)    General. The Interest Fund shall accrue interest at a rate equal to (i)
prior to January 1, 2007, the base corporate lending rate (sometimes referred to
as the “prime rate”) applicable to commercial lending customers of Citibank,
N.A., New York, New York (or any successor thereto); or (ii) from and after
January 1, 2007, the rate on U.S. Treasury Notes with a maturity of ten years.
Such interest shall accrue and compound quarterly and be determined as of the
last business day of each calendar quarter.
(ii)    Installment Distributions Commencing Prior to January 1, 2007.
Notwithstanding the provisions of Section 5.2(c)(i) (Cash Deferrals - Special
Interest Fund Provisions - General) to the contrary, if a Participant elected to
receive installment distributions pursuant to Section 6.3 (Form of Distribution)
and such distributions commenced on or before December 31, 2006, interest shall
accrue to such Participants’ accounts at a rate equal to the base corporate
lending rate (sometimes referred to as the “prime rate”) applicable to
commercial lending customers of Citibank, N.A., New York, New York (or any
successor thereto).
(d)    Special Company Share Equivalent Account Provisions.
(i)    General. A Participant’s interest in the Company Share Equivalent Account
shall be expressed in whole and fractional hypothetical units of the Company
Share Equivalent Account. As a general matter, the Company Share Equivalent
Account shall track an investment in Company Stock and shall generally reflect
share ownership for events such as stock splits. Dividend equivalents will
accrue to the Company Share Equivalent Account and will be reinvested in
additional units. Because investment in the Company Share Equivalent Account is
investment in a hypothetical account, there shall be no voting or similar rights
associated therewith.


6



--------------------------------------------------------------------------------





The number of units shall be determined by dividing the amount deferred into the
Company Share Equivalent Account (or dividends credited) by the average of the
high and low prices of Company Stock on the New York Stock Exchange on the date
of such deferral or dividend credit (or the next succeeding trading day if there
is no trading on that date).
(ii)    Investment Directions. A Participant’s ability to direct investments
into or out of the Company Share Equivalent Account shall be subject to such
procedures as the Plan Administrator may prescribe from time to time to assure
compliance with Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended, and other applicable requirements. Such
procedures also may limit or restrict a Participant’s ability to make (or modify
previously made) deferral and distribution elections pursuant to Articles III
and VI, respectively. In furtherance and not in limitation of the foregoing, to
the extent a Participant acquires any interest in an equity security under the
Plan for purposes of Section 16(b), the Participant shall not dispose of that
interest within six months, unless specifically exempted by Section 16(b) or any
rules or regulations promulgated thereunder.
5.3    Charges. The Plan Administrator may (but is not required to) charge
Participants’ accounts for the reasonable expenses of administration including,
but not limited to, carrying out and/or accounting for investment instructions
directly related to such accounts.
5.4    Compliance with Securities Laws. Any election by a Participant to defer
Equity Compensation or to hypothetically invest any amount in the Company Share
Equivalent Account, and any elections to transfer amounts from or to the Company
Share Equivalent Account to or from any other Investment Fund, shall be subject
to all applicable securities law requirements including, but not limited to, the
last sentence of Section 5.2(d)(ii) (Cash Deferrals - Special Company Share
Equivalency Account Provisions – Investment Directions) and Rule 16b-3
promulgated by the Securities Exchange Commission. To the extent that any
election violates any securities law requirement, or the Company’s stock trading
policies and procedures, the election shall be void.
5.5    Compliance with Company Trading Policies and Procedures. Any election by
a Participant to defer Equity Compensation or to hypothetically invest any
amount in the Company Share Equivalent Account, and any elections to transfer
amounts from or to the Company Share Equivalent Account to or from the other
Investment Fund, shall be subject to all Company Stock trading policies
promulgated by the Company. To the extent that any election violates any such
trading policy or procedures, the election shall be void.
ARTICLE VI
DISTRIBUTIONS
6.1    Limitation on Right to Receive Distribution. A Participant (or the
Participant’s beneficiary in the case of the Participant’s death) shall not be
entitled to receive a distribution prior to the first to occur of the following
events:
(a)    The Participant’s Separation from Service, or, in the case of a
Participant who is a Key Employee, the date which is six months after the
Participant’s Separation from Service;


7



--------------------------------------------------------------------------------





(b)    The date the Participant becomes Disabled;
(c)    The Participant’s death;
(d)    A specified time (or pursuant to a fixed schedule) specified at the date
of deferral of compensation;
(e)    An Unforeseeable Emergency; or
(f)    To the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company.
This Section 6.1 restates the restrictions on distributions set forth in Section
409A of the Code and is intended to impose restrictions on distributions
pursuant to the Plan accordingly. This Section 6.1 does not describe the
instances in which distributions will be made. Rather, distributions will be
made only if and when permitted both by this Section 6.1 and another provision
of the Plan.
6.2    General Right to Receive Distribution. Following a Participant’s
Separation from Service, the Participant’s Plan accounts will be distributed to
the Participant at the time and in the manner provided in Sections 6.3 (Form of
Distribution) and 6.5 (Timing of Distribution), or Section 6.6 (Payment Upon
Death), as applicable.
6.3    Form of Distribution. Accounts shall be distributed in a single lump sum
payment or in up to ten annual installments. Amounts attributable to the
deferral of Equity Compensation shall be distributed in Company Stock (with any
fractional shares attributable to the receipt of dividends rounded to the
nearest whole share) and amounts attributable to the deferral of Cash
Compensation shall be distributed in cash. Distributions shall be subject to
such uniform rules and procedures as may be adopted by the Plan Administrator
from time to time, consistent with Section 409A of the Code. The form of payment
(i.e., lump sum or installments) shall be selected by the Participant in the
initial Distribution Election Form (which may be contained in and be a part of a
Deferral Agreement) submitted by the Participant to the Plan Administrator on
entry into the Plan. A Participant may not subsequently change his election. If
no valid Distribution Election Form exists, the Participant’s accounts will be
distributed in a single lump-sum.
6.4    Amount of Distribution. The amount distributed to a Participant shall
equal the sum of the vested amounts credited to the Participant’s accounts as of
the Valuation Date immediately preceding the date of the distribution. Amounts
invested in the Company Share Equivalent Account shall be based on the fair
market value of the Company Stock on the relevant Valuation Date determined
pursuant to uniform and non-discriminatory rules established by the Plan
Administrator.
6.5    Timing of Distribution. Amounts will be distributed (or in the case of
installment distributions, such installments shall commence) as soon as
practicable after the January 1 coincident with or next following the
Participant’s Separation from Service (but not sooner than the six-month
anniversary of such Separation in the case of a Key Employee). Notwithstanding
the foregoing, in


8



--------------------------------------------------------------------------------





the event that Separation from Service occurs due to death, amounts may be
distributed as soon as practicable after Separation from Service.
6.6    Payment Upon Death.
(a)    Designation of Beneficiary. If a Participant should die before receiving
a full distribution of his Plan accounts, distribution shall be made to the
beneficiary designated by the Participant. If a Participant has not designated a
beneficiary, or if no designated beneficiary is living on the date of
distribution, such amounts shall be distributed to the Participant’s estate.
(b)    Timing and Form of Payment to Beneficiary.
(i)    Payments Commenced at Time of Death. If, at the time of the Participant’s
death, installment payments of the Participant’s accounts have commenced
pursuant to this Article VI, such payments shall continue to the Participant’s
beneficiary in the same time and the same form as if the Participant has
remained alive until the last installment payment was scheduled to be made.
Notwithstanding the foregoing, a beneficiary may take a withdrawal upon an
Unforeseeable Emergency pursuant to Section 6.7 (Payment Upon Unforeseeable
Emergency), applying the provisions of such Section by substituting the term
“beneficiary” for “Participant”.
(ii)    Payments Not Commenced at Time of Death. If, at the time of the
Participant’s death, payment of the Participant’s accounts has not commenced
pursuant to this Article VI, the distributions made pursuant to this Section 6.6
shall be made to the Participant’s beneficiary in accordance with the then
current and valid distribution election made by the Participant (or, in the
absence of such a distribution election, in accordance with the “default”
provisions of Section 6.3 (Form of Distribution).
6.7    Payment Upon Unforeseeable Emergency. Notwithstanding any provision of
the Plan to the contrary, if a Participant incurs an Unforeseeable Emergency,
the Participant may elect to make a withdrawal from the adjusted balance of the
Participant’s account. A distribution shall only be made on account of an
Unforeseeable Emergency if, as determined under regulations of the Secretary of
the Treasury, the amounts distributed with respect to an emergency do not exceed
the amounts necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved:
(a)    through reimbursement or compensation by insurance or otherwise;
(b)    by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or
(c)    by cessation of deferrals under the Plan.
A Participant who wishes to receive a distribution pursuant to this Section 6.7
shall apply for such distribution to the Plan Administrator and shall provide
information to the Plan Administrator reasonably necessary to permit the Plan
Administrator to determine whether an


9



--------------------------------------------------------------------------------





Unforeseeable Emergency exists and the amount of the distribution reasonably
needed to satisfy the emergency need.
6.8    De Minimis Distribution. Subject to Section 6.5 (Timing of Distribution)
regarding Key Employees, if a Participant incurs a Separation from Service and
as of the “payment date,” the value of the Participant’s accounts is not greater
than the amount then in effect under Section 402(g) of the Code, the
Participant’s accounts shall be distributed to the Participant in a single lump
sum regardless of any elections made by the Participant pursuant to Section 6.3
(Form of Distribution). For purposes of this Section 6.8, the “payment date”
shall be the date on which the Participant’s accounts are distributed pursuant
to this Section 6.8. In no event shall the “payment date” be later than the
later of (a) December 31 of the Plan Year in which the Participant’s Separation
of Service occurs and (b) the date which is two and one-half months immediately
following the Participant’s Separation from Service.
6.9    Withholding. All distributions will be subject to all applicable tax and
withholding requirements.
6.10    Ban on Acceleration of Benefits. Notwithstanding any other provision of
the Plan to the contrary, neither the time nor the schedule of any payment under
the Plan may be accelerated except as provided in regulations or other guidance
issued by the Internal Revenue Service or the Department of the Treasury.
ARTICLE VII
ADMINISTRATION OF THE PLAN
7.1    General Powers and Duties. The following list of powers and duties is not
intended to be exhaustive, and the Plan Administrator shall, in addition,
exercise such other powers and perform such other duties as he may deem
advisable in the administration of the Plan, unless such powers or duties are
expressly assigned to another pursuant to the provisions of the Plan.
(a)    General. The Plan Administrator shall perform the duties and exercise the
powers and discretion given to him in the Plan document and by applicable law
and his decisions and actions shall be final and conclusive as to all persons
affected thereby. The Company shall furnish the Plan Administrator with all data
and information that the Plan Administrator may reasonably require in order to
perform his functions. The Plan Administrator may rely without question upon any
such data or information.
(b)    Disputes. Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and his decision shall
be final. Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of the Plan, the decision of the Plan
Administrator shall be final.
(c)    Agents. The Plan Administrator may engage agents, including
recordkeepers, to assist him and he may engage legal counsel who may be counsel
for the Company. The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the


10



--------------------------------------------------------------------------------





advice of such counsel, including written opinions or certificates of any agent,
counsel, actuary or physician.
(d)    Insurance. At the C+B Officer’s request, the Company shall purchase
liability insurance to cover the C+B Officer in his activities as the Plan
Administrator.
(e)    Allocations. The Plan Administrator is given specific authority to
allocate responsibilities to others and to revoke such allocations. When the
Plan Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.
(f)    Records. The Plan Administrator shall supervise the establishment and
maintenance of records by its agents, the Company containing all relevant data
pertaining to any person affected hereby and his or her rights under the Plan.
In addition, the Plan Administrator may, in its discretion, establish a system
for complete or partial electronic administration of the Plan and may replace
any written documents described in the Plan with electronic counterparts as it
deems appropriate.
(g)    Interpretations. The Plan Administrator, in his sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
(h)    Electronic Administration. The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan. If the Plan Administrator
chooses to use these alternative means, any elections, directions or forms
submitted in accordance with the rules and procedures promulgated by the Plan
Administrator will be deemed to satisfy any provision of the Plan calling for
the submission of a written election, direction or form.
(i)    Accounts. The Plan Administrator shall combine the various accounts of a
Participant if he deems such action appropriate. Furthermore, the Plan
Administrator shall divide a Participant’s accounts into sub-accounts if he
deems such action appropriate.
(j)    Delegation. The Plan Administrator may delegate his authority hereunder,
in whole or in part, in his sole and absolute discretion.
ARTICLE VIII
AMENDMENT
8.1    Amendment. The Company reserves the right to amend the Plan when, in the
sole discretion of the Company, such amendment is advisable.
8.2    Effect of Amendment. Any amendment of the Plan shall apply prospectively
only and shall not directly or indirectly reduce the balance of any Plan account
as of the effective date of such amendment.


11



--------------------------------------------------------------------------------





8.3    Termination. The Company expressly reserves the right to terminate the
Plan. In the event of termination, the Company shall specify whether termination
will change the time at which distributions are made; provided that any
acceleration of a distribution is consistent with Section 409A of the Code. In
the absence of such specification, the timing of distributions shall be
unaffected by termination.
ARTICLE IX
GENERAL PROVISIONS
9.1    Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her designated beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor a designated beneficiary shall have any rights
in or against any specific assets of the Company. All amounts credited to a
Participant’s accounts hereunder shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate. Nothing in this Section shall preclude the Company from
establishing a “Rabbi Trust,” but the assets in the Rabbi Trust must be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.
9.2    No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.
9.3    Section 409A Compliance. The Company intends that the Plan meet the
requirements of Section 409A of the Code and the guidance issued thereunder. The
Plan shall be construed and interpreted in a manner consistent with that
intention.
9.4    Spendthrift Provision. No interest of any person or entity in, or right
to receive a distribution under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor shall any such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims in bankruptcy proceedings. This Section shall not preclude
arrangements for the withholding of taxes from deferrals, credits, or benefit
payments, arrangements for the recovery of benefit overpayments, arrangements
for the transfer of benefit rights to another plan, or arrangements for direct
deposit of benefit payments to an account in a bank, savings and loan
association or credit union (provided that such arrangement is not part of an
arrangement constituting an assignment or alienation).
9.5    Domestic Relations Orders. Notwithstanding the provisions of Section 9.4
(Spendthrift Provision) to the contrary and to the extent permitted by law, the
amounts payable pursuant to the Plan may be assigned or alienated pursuant to a
“Domestic Relations Order” (as such term is defined in Section 414(p)(1)(B) of
the Code).
9.6    Incapacity of Recipient. If the Plan Administrator is served with a court
order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving


12



--------------------------------------------------------------------------------





and giving a valid receipt for such distribution, the Plan Administrator shall
postpone payment until such time as a claim therefore shall have been made by a
duly appointed guardian or other legal representative of such person. The Plan
Administrator is under no obligation to inquire or investigate as to the
competency of any person entitled to a distribution. Any payment to an appointed
guardian or other legal representative under this Section shall be a payment for
the account of the incapacitated person and a complete discharge of any
liability of the Company and the Plan therefore.
9.7    Successors. The Plan shall be binding upon the successors and assigns of
the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.
9.8    Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Plan Administrator, the Company, nor any individual
acting as the Plan Administrator’s or the Company’s employee, agent, or
representative shall be liable to any Participant, former Participant,
beneficiary or other person for any claim, loss, liability or expense incurred
in connection with the Plan.
9.9    Overpayments. If it is determined that a distribution under the Plan
should not have been paid or should have been paid in a lesser amount, written
notice thereof shall be given to the recipient of such distribution (or his
legal representative) and he shall repay the amount of overpayment to the
Company. If he fails to repay such amount of overpayment promptly, the Company
shall arrange to recover for the Plan the amount of the overpayment by making an
appropriate deduction or deductions from any future benefit payment or payments
payable to that person (or his survivor or beneficiary) under the Plan or from
any other benefit plan of the Company.
* * * * * * *
IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized representative as of the 14 day of June, 2018.


CATERPILLAR INC.


/s/ Cheryl H. Johnson
Cheryl H. Johnson
Chief Human Resources Officer




13

